Case 20-10649-amc          Doc 40   Filed 09/30/20 Entered 10/01/20 07:09:42         Desc Main
                                    Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                       :
                                                :
            Felicia Neal                        :      Case No.: 20-10649(AMC)
                                                :
            Debtor                              :      Chapter 13



         ORDER GRANTING DEBTOR’S MOTION TO DETERMINE VALUE


          AND NOW, this ______ day of                                       , 2020 upon
   consideration of the Motion of Felicia Neal to Determine Value of Vehicle, it is hereby:

          ORDERED and DECREED that the Order is granted and that the Debtors’ 2014
   Buick Encore VIN: KL4CJCSB3EB664759 has a value of: $9,657.00 (including all
   interest)


            FURTHER ORDERED:



     Date: September 30, 2020                          ________________________
                                                       Ashely M. Chan
                                                       U.S. Bankruptcy Judge
